DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1 found in FIG. 33A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3, 6-7 and 17 are objected to because of the following informalities: 
In claim 3, line 8, “a dielectric layer, on which” should read “a dielectric layer on which”.
In claim 6, line 8, “a dielectric layer, on which” should read “a dielectric layer on which”.
In claim 6, line 15, “internal electrode” should read “internal electrodes”.
In claim 7, lines 17-18, “internal electrodes a dielectric layer” should read “internal electrodes on a dielectric layer”.
In claim 17, line 3, the limitation “the insulator is a resin” is already claimed in claim 16 to which claim 17 is dependent of, and therefore this limitation does not further limit the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 8, there is insufficient antecedent basis for the limitation “the first main surface of the insulator” in lines 4-5 of the claim, thus rendering the scope of the claim unclear. For the purpose of examination, the examiner is taking “the first main surface of the insulator” to read “a first main surface of the insulator”.
	In further regards to claim 8, there is insufficient antecedent basis for the limitation “the second main surface of the insulator” in line 7 of the claim, thus rendering the scope of the claim unclear. For the purpose of examination, the examiner is taking “the second main surface of the insulator” to read “a second main surface of the insulator”.

	In regards to claim 9, there is insufficient antecedent basis for the limitation “the first main surface of the insulator” in lines 4-5 of the claim, thus rendering the scope of the claim unclear. For the purpose of examination, the examiner is taking “the first main surface of the insulator” to read “a first main surface of the insulator”.
In further regards to claim 9, there is insufficient antecedent basis for the limitation “the second main surface of the insulator” in line 7 of the claim, thus rendering the scope of the claim unclear. For the purpose of examination, the examiner is taking “the second main surface of the insulator” to read “a second main surface of the insulator”.

In regards to claim 12, there is insufficient antecedent basis for the limitation “the first mounting portion” in line 4 of the claim, thus rendering the scope of the claim unclear. For the purpose of examination, the examiner is taking “the first mounting portion” to read “a first mounting portion”.
In further regards to claim 12, there is insufficient antecedent basis for the limitation “the first extended portion” in line 4 of the claim, thus rendering the scope of the claim unclear. For the purpose of examination, the examiner is taking “the first extended portion” to read “a first extended portion”.
In further regards to claim 12, there is insufficient antecedent basis for the limitation “the second mounting portion” in line 6 of the claim, thus rendering the scope of the claim unclear. For the purpose of examination, the examiner is taking “the second mounting portion” to read “a second mounting portion”.
In further regards to claim 12, there is insufficient antecedent basis for the limitation “the second extending portion” in line 7 of the claim, thus rendering the scope of the claim unclear. For the purpose of examination, the examiner is taking “the second extending portion” to read “a second extending portion”.
Dependent claims not directly named are rejected for being dependent upon an indefinite and unclear claim.
Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document 2011040683 (JP 2011040683 and hereinafter JP2011040683).
	In regards to claim 1, JP2011040683 discloses a multilayer ceramic electronic component (FIG. 1) comprising: 
	a first multilayer ceramic electronic component body (upward-leftward 2 - FIG. 1; [0019] of translation) including: 
	a first laminated body (leftmost body 4 as seen in FIG. 1; [0019]) including a plurality of laminated dielectric layers (leftmost layers 3 as seen in FIG. 1) and a plurality of laminated internal electrodes (described as internal electrodes in [0019]), the first laminated body including a first main surface and a second main surface that are opposed to each other in a laminating direction (direction in which internal electrodes described in [0019] are stacked; while JP2011040683 is silent as to which of directions x and y in FIG. 2 is the direction in which internal electrodes are stacked, the leftmost body 4 in FIG. 1 has opposing surfaces in the x direction and opposing surfaces in the y direction) (seen in FIG. 1), a first side surface and a second side surface that are opposed to each other in a width direction (direction orthogonal to direction in which internal electrodes described in [0019] are stacked; while JP2011040683 is silent as to which of directions x and y in FIG. 2 is the direction orthogonal to the direction in which internal electrodes are stacked, the leftmost body 4 in FIG. 1 has opposing surfaces in the x direction and opposing surfaces in the y direction) orthogonal or substantially orthogonal to the laminating direction (seen in FIG. 1), and a first end surface and a second end surface (upward and downward surfaces of upward-leftward 2, respectively, as seen in FIG. 1) that are opposed to each other in a length direction (z as seen in FIG. 2) orthogonal or substantially orthogonal to the laminating direction and the width direction (seen in FIG. 1); 
	a first external electrode (upward electrode 5 of upward-leftward 2 as seen in FIG. 1; [0019]) disposed on the first end surface of the first laminated body (seen in FIG. 1) and a second external electrode (downward electrode 5 of upward-leftward 2 as seen in FIG. 1; [0019]) disposed on the second end surface of the first laminated body (seen in FIG. 1); 
	a second multilayer ceramic electronic component body (downward-rightward 2 - FIG. 1; [0019]) including: 
	a second laminated body (rightmost body 4 as seen in FIG. 1; [0019]) including a plurality of laminated dielectric layers (rightmost layers 3 as seen in FIG. 1 and described in [0019]) and a plurality of laminated internal electrodes (described as internal electrodes in [0019]), the second laminated body including a third main surface and a fourth main surface that are opposed to each other in the laminating direction (while JP2011040683 is silent as to which of directions x and y in FIG. 2 is the direction in which internal electrodes are stacked, the rightmost body 4 in FIG. 1 has opposing surfaces in the x direction and opposing surfaces in the y direction) (seen in FIG. 1), a third side surface and a fourth side surface that are opposed to each other in the width direction orthogonal or substantially orthogonal to the laminating body (while JP2011040683 is silent as to which of directions x and y in FIG. 2 is the direction orthogonal to the direction in which internal electrodes are stacked, the rightmost body 4 in FIG. 1 has opposing surfaces in the x direction and opposing surfaces in the y direction) (seen in FIG. 1), a third end surface and a fourth end surface (upward and downward surfaces of downward-rightward 2, respectively, as seen in FIG. 1) that are opposed to each other in the length direction orthogonal or substantially orthogonal to the laminating direction and the width direction (seen in FIG. 1); 
	a third external electrode (upward electrode 5 of downward-rightward 2 as seen in FIG. 1; [0019]) disposed on the third end surface of the second laminated body (seen in FIG. 1) and a fourth external electrode (downward electrode 5 of downward-rightward 2 as seen in FIG. 1; [0019]) disposed on the fourth end surface of the second laminated body (seen in FIG. 1); and
	a first metal terminal (leftward 8 as seen in FIG. 1; [0020]), a second metal terminal (rightward 8 as seen in FIG. 1; [0020]), and a connection terminal (7 - FIG. 1; [0020]); wherein 
	an end surface of the second external electrode and an end surface of the fourth external electrode face a mounting surface of a mounting substrate (described as circuit board in [0020]) on which the first multilayer ceramic electronic component body and the second multilayer ceramic electronic component body are mounted (described in [0020] and [0027] and seen in FIG. 8(b), noting L-shaped mounting portions 16 are joined to a wiring pattern of a circuit board); 
	the first metal terminal is connected to the second external electrode (seen in FIG. 1 and described in [0020]), the second metal terminal is connected to the fourth external electrode (seen in FIG. 1 and described in [0020]), and the connection terminal is connected across the first external electrode and the third external electrode (seen in FIG. 1); and 
	an insulator (10 - FIG. 1; [0021]) is disposed between the first multilayer ceramic electronic component body and the second multilayer ceramic electronic component body (seen in FIG. 1).

	In regards to claim 10, JP2011040683 further discloses wherein the first metal terminal includes: 
	a first terminal bonding portion (15 of leftmost 8 as seen in FIG. 1; [0027]) connected to the second external electrode (seen in FIGs. 1 and 8(b)); 
	a first extended portion (portion of leftmost 8 between portions 15 and 16 as seen in FIGs. 1 and 8(b)) that is connected to the first terminal bonding portion (seen in FIG. 1) and extends in a direction of the mounting surface such that a gap is provided between the first multilayer ceramic electronic component body and the mounting surface of the mounting substrate (seen in FIGs. 1 and 8(b)); and 
	a first mounting portion (16 of leftmost 8 as seen in FIG. 1; [0027]) connected to the first extended portion (seen in FIG. 1); 
	the second metal terminal includes: 
	a second terminal bonding portion (15 of rightmost 8 as seen in FIG. 1; [0027]) connected to the fourth external electrode (seen in FIGs. 1 and 8(b)); 
	a second extended portion (portion of rightmost 8 between portions 15 and 16 as seen in FIGs. 1 and 8(b)) that is connected to the second terminal bonding portion (seen in FIG. 1) and extends in the direction of the mounting surface such that a gap is provided between the second multilayer ceramic electronic component body and the mounting surface of the mounting substrate (seen in FIGs. 1 and 8(b)); and 
	a second mounting portion connected to the second extended portion (16 of rightmost 8 as seen in FIG. 1; [0027]); and 
	the connection terminal includes: 
	a third terminal bonding portion (upward-leftward portion of 7 as seen in FIG. 1) connected to the first external electrode (seen in FIGs. 1 and 7); 
	a fourth terminal bonding portion (downward-rightward portion of 7 as seen in FIG. 1) connected to the third external electrode (seen in FIGs. 1 and 7); and 
	a third extended portion (central portion of 7 connecting upward-leftward portion of 7 and downward-rightward portion of 7 as seen in FIG. 1) that is connected to the third terminal bonding portion and the fourth terminal bonding portion (seen in FIGs. 1 and 7), extends in a direction connecting the first external electrode and the third external electrode (seen in FIGs. 1 and 7), and located between the first external electrode and the third external electrode (seen in FIGs. 1 and 7).

	In regards to claim 11, JP2011040683 further discloses wherein the first metal terminal and the second metal terminal are frame terminals (seen in FIGs. 1 and 8(b)).

	In regards to claim 13, JP2011040683 further discloses wherein the first metal terminal and the second metal terminal have a substantially U-shape in a front view (view from y direction) (seen in FIG. 1).

	In regards to claim 14, JP2011040683 further discloses wherein the first metal terminal and the second metal terminal have a substantially L-shape in a front view (view from y direction) (seen in FIG. 1).

	In regards to claim 15, JP2011040683 further discloses wherein the insulator is an insulating sheet (seen in FIGs. 1 and 2).

	In regards to claim 16, JP2011040683 further discloses wherein the insulator is a resin (described in [0021], noting the insulating case 6 includes the insulator 10).

	In regards to claim 17, JP2011040683 further discloses wherein the insulator is a resin (see rejection of claim 16 above); and the resin is disposed between the first multilayer ceramic electronic component body and the second multilayer ceramic electronic component body (seen in FIGs. 1-2 and 7 and described in [0021]), and covers the first multilayer ceramic electronic component body (seen in FIGs. 1-2 and 7 and described in [0021]), the second multilayer ceramic electronic component body (seen in FIGs. 1-2 and 7 and described in [0021]), the connection terminal (seen in FIG. 7), a portion of the first metal terminal (seen in FIGs. 1-2 and 8(b)), and a portion of the second metal terminal (seen in FIGs. 1-2 and 8(b)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011040683 in view of McConnell et al (US 20170358397 and hereinafter McConnell ‘397).
	In regards to claim 2, JP2011040683 fails to explicitly disclose wherein the plurality of internal electrodes provided in the first multilayer ceramic electronic component body include: a fifth internal electrode connected to the first external electrode; a sixth internal electrode on a same dielectric layer as the fifth internal electrode, connected to the second external electrode, and spaced away from the fifth internal electrode by a predetermined interval; and a seventh internal electrode on a dielectric layer different from the dielectric layer on which the fifth internal electrode and the sixth internal electrode are provided; and the seventh internal electrode is opposed to a portion of the fifth internal electrode and a portion of the sixth internal electrode.
	McConnell '397 discloses wherein the plurality of internal electrodes (408, 410 & 412 - FIG. 30; [0127]) provided in a multilayer ceramic electronic component body (1 - FIG. 1; [0108]) include: a fifth internal electrode (408 - FIG. 30; [0127]) connected to the first external electrode (leftward electrode 2 as seen in FIG. 30; [0108]); a sixth internal electrode (410 - FIG. 30; [0127]) on a same dielectric layer (11 - FIG. 2; [0109]) as the fifth internal electrode (seen in FIG. 30), connected to the second external electrode (rightward electrode 2 as seen in FIG. 30; [0108]), and spaced away from the fifth internal electrode by a predetermined interval (seen in FIG. 30); and a seventh internal electrode (412 - FIG. 30; [0127]) on a dielectric layer different from the dielectric layer on which the fifth internal electrode and the sixth internal electrode are provided (seen in FIG. 30); and the seventh internal electrode is opposed to a portion of the fifth internal electrode (leftward 414 as seen in FIG. 30) and a portion of the sixth internal electrode (rightward 414 as seen in FIG. 30) (seen in FIG. 30).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of JP2011040683 such that the plurality of internal electrodes provided in the first multilayer ceramic electronic component body include: a fifth internal electrode connected to the first external electrode; a sixth internal electrode on a same dielectric layer as the fifth internal electrode, connected to the second external electrode, and spaced away from the fifth internal electrode by a predetermined interval; and a seventh internal electrode on a dielectric layer different from the dielectric layer on which the fifth internal electrode and the sixth internal electrode are provided; and the seventh internal electrode is opposed to a portion of the fifth internal electrode and a portion of the sixth internal electrode, which is a known equivalent to a stacked capacitor, i.e. a multilayer capacitor, as taught by McConnell '397, and thus the combination amounts to a mere substitution of one known element (a stacked capacitor with alternately stacked internal electrodes) for another known equivalent element (a stacked capacitor with the internal electrode configuration of McConnell '397: FIG. 30) resulting in the predictable result of functioning as a capacitor in a stack ([0127]).

	In regards to claim 4, JP2011040683 fails to explicitly disclose wherein the plurality of internal electrodes provided in the first multilayer ceramic electronic component body include: a nineteenth internal electrode connected to the first external electrode; a twentieth internal electrode on a same dielectric layer as the dielectric layer of the nineteenth internal electrode, connected to the second external electrode, and spaced away from the nineteenth internal electrode by a predetermined interval; at least one twenty-first internal electrode on the same dielectric layer as of the nineteenth internal electrode and the twentieth internal electrode and spaced away from the nineteenth internal electrode and the twentieth internal electrode by a predetermined interval; and at least two twenty-second internal electrodes on a dielectric layer different from the dielectric layer on which the nineteenth internal electrode and the twentieth internal electrode are provided; the at least one twenty-first internal electrode is opposed to portions of the at least two twenty-second internal electrodes; and one of the at least two twenty-second internal electrodes is opposed to any two of a portion of the nineteenth internal electrode, a portion of the twentieth internal electrode, a portion of a first of the at least one twenty-first internal electrode, and a portion of a second of the at least one twenty-first internal electrode.
	McConnell '397 discloses wherein the plurality of internal electrodes (9, 10, 412 & 416 - FIG. 31; [0128]) provided in a multilayer ceramic electronic component body (1 - FIG. 1; [0108]) include: a nineteenth internal electrode (9 - FIG. 31; [0128]) connected to the first external electrode (leftward electrode 2 as seen in FIG. 31; [0108]); a twentieth internal electrode (10 - FIG. 31; [0128]) on a same dielectric layer (11 - FIG. 2; [0109]) as the dielectric layer of the nineteenth internal electrode (seen in FIG. 31), connected to the second external electrode (rightward electrode 2 as seen in FIG. 31; [0108]), and spaced away from the nineteenth internal electrode by a predetermined interval (seen in FIG. 31); at least one twenty-first internal electrode (416 - FIG. 31; [0128]) on the same dielectric layer as of the nineteenth internal electrode and the twentieth internal electrode and spaced away from the nineteenth internal electrode and the twentieth internal electrode by a predetermined interval (seen in FIG. 31); and at least two twenty-second internal electrodes (412 - FIG. 31; [0128]) on a dielectric layer different from the dielectric layer on which the nineteenth internal electrode and the twentieth internal electrode are provided (seen in FIG. 31); the at least one twenty-first internal electrode is opposed to portions of the at least two twenty-second internal electrodes (inward two portions 414 as seen in FIG. 31) (seen in FIG. 31); and one of the at least two twenty-second internal electrodes is opposed to any two of a portion of the nineteenth internal electrode (leftmost portion 414 as seen in FIG. 31), a portion of the twentieth internal electrode (rightmost portion 414 as seen in FIG. 31), a portion of a first of the at least one twenty-first internal electrode (leftward-inward portion 414 as seen in FIG. 31), and a portion of a second of the at least one twenty-first internal electrode (rightward-inward portion 414 as seen in FIG. 31) (seen in FIG. 31).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of JP2011040683 such that the plurality of internal electrodes provided in the first multilayer ceramic electronic component body include: a nineteenth internal electrode connected to the first external electrode; a twentieth internal electrode on a same dielectric layer as the dielectric layer of the nineteenth internal electrode, connected to the second external electrode, and spaced away from the nineteenth internal electrode by a predetermined interval; at least one twenty-first internal electrode on the same dielectric layer as of the nineteenth internal electrode and the twentieth internal electrode and spaced away from the nineteenth internal electrode and the twentieth internal electrode by a predetermined interval; and at least two twenty-second internal electrodes on a dielectric layer different from the dielectric layer on which the nineteenth internal electrode and the twentieth internal electrode are provided; the at least one twenty-first internal electrode is opposed to portions of the at least two twenty-second internal electrodes; and one of the at least two twenty-second internal electrodes is opposed to any two of a portion of the nineteenth internal electrode, a portion of the twentieth internal electrode, a portion of a first of the at least one twenty-first internal electrode, and a portion of a second of the at least one twenty-first internal electrode, which is a known equivalent to a stacked capacitor, i.e. a multilayer capacitor, as taught by McConnell '397, and thus the combination amounts to a mere substitution of one known element (a stacked capacitor with alternately stacked internal electrodes) for another known equivalent element (a stacked capacitor with the internal electrode configuration of McConnell '397: FIG. 31) resulting in the predictable result of functioning as a capacitor in a stack ([0128]).

	In regards to claim 5, JP2011040683 fails to explicitly disclose wherein the plurality of internal electrodes provided in the second multilayer ceramic electronic component body include: an eighth internal electrode connected to the third external electrode; a ninth internal electrode on a same dielectric layer as the eighth internal electrode, connected to the fourth external electrode, and spaced away from the eighth internal electrode by a predetermined interval; and a tenth internal electrode on a dielectric layer different from the dielectric layer on which the eighth internal electrode and the ninth internal electrode are provided; and the tenth internal electrode is opposed to a portion of the eighth internal electrode and a portion of the ninth internal electrode.
	McConnell '397 discloses wherein the plurality of internal electrodes (408, 410 & 412 - FIG. 30; [0127]) provided in a multilayer ceramic electronic component body (1 - FIG. 1; [0108]) include: an eighth internal electrode (408 - FIG. 30; [0127]) connected to the third external electrode (leftward electrode 2 as seen in FIG. 30; [0108]); a ninth internal electrode (410 - FIG. 30; [0127]) on a same dielectric layer (11 - FIG. 2; [0109]) as the eighth internal electrode (seen in FIG. 30), connected to the fourth external electrode (rightward electrode 2 as seen in FIG. 30; [0108]), and spaced away from the eighth internal electrode by a predetermined interval (seen in FIG. 30); and a tenth internal electrode (412 - FIG. 30; [0127]) on a dielectric layer different from the dielectric layer on which the eighth internal electrode and the ninth internal electrode are provided (seen in FIG. 30); and the tenth internal electrode is opposed to a portion of the eighth internal electrode (leftward 414 as seen in FIG. 30) and a portion of the ninth internal electrode (rightward 414 as seen in FIG. 30) (seen in FIG. 30).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of JP2011040683 such that the plurality of internal electrodes provided in the second multilayer ceramic electronic component body include: an eighth internal electrode connected to the third external electrode; a ninth internal electrode on a same dielectric layer as the eighth internal electrode, connected to the fourth external electrode, and spaced away from the eighth internal electrode by a predetermined interval; and a tenth internal electrode on a dielectric layer different from the dielectric layer on which the eighth internal electrode and the ninth internal electrode are provided; and the tenth internal electrode is opposed to a portion of the eighth internal electrode and a portion of the ninth internal electrode, which is a known equivalent to a stacked capacitor, i.e. a multilayer capacitor, as taught by McConnell '397, and thus the combination amounts to a mere substitution of one known element (a stacked capacitor with alternately stacked internal electrodes) for another known equivalent element (a stacked capacitor with the internal electrode configuration of McConnell '397: FIG. 30) resulting in the predictable result of functioning as a capacitor in a stack ([0127]).

	In regards to claim 7, JP2011040683 fails to explicitly disclose wherein the plurality of internal electrodes provided in the second multilayer ceramic electronic component body include: a twenty-third internal electrode connected to the third external electrode; a twenty-fourth internal electrode on a same dielectric layer as the twenty-third internal electrode, connected to the fourth external electrode, spaced away from the twenty-third internal electrode by a predetermined interval; at least one twenty-fifth internal electrode on the same dielectric layer as the twenty-third internal electrode and the twenty-fourth internal electrode and spaced away from the twenty-third internal electrode and the twenty-fourth internal electrode by a predetermined interval; and at least two twenty-sixth internal electrodes on a dielectric layer different from the dielectric layer on which the twenty-third internal electrode and the twenty-fourth internal electrode are provided; the at least one twenty-fifth internal electrode is opposed to portions of the at least two twenty-sixth internal electrodes; and one of the at least two twenty-sixth internal electrodes is opposed to any two of a portion of the twenty-third internal electrode, a portion of the twenty-fourth internal electrode, a portion of a first of the at least one twenty-fifth internal electrode, and a portion of a second of the at least one twenty-fifth internal electrode.
	McConnell '397 discloses wherein the plurality of internal electrodes (9, 10, 412 & 416 - FIG. 31; [0128]) provided in a multilayer ceramic electronic component body (1 - FIG. 1; [0108]) include: a twenty-third internal electrode (9 - FIG. 31; [0128]) connected to the third external electrode (leftward electrode 2 as seen in FIG. 31; [0108]); a twenty-fourth internal electrode (10 - FIG. 31; [0128]) on a same dielectric layer (11 - FIG. 2; [0109]) as the twenty-third internal electrode (seen in FIG. 31), connected to the fourth external electrode (rightward electrode 2 as seen in FIG. 31; [0108]), spaced away from the twenty-third internal electrode by a predetermined interval (seen in FIG. 31); at least one twenty-fifth internal electrode (416 - FIG. 31; [0128]) on the same dielectric layer as the twenty-third internal electrode and the twenty-fourth internal electrode and spaced away from the twenty-third internal electrode and the twenty-fourth internal electrode by a predetermined interval (seen in FIG. 31); and at least two twenty-sixth internal electrodes (412 - FIG. 31; [0128]) on a dielectric layer different from the dielectric layer on which the twenty-third internal electrode and the twenty-fourth internal electrode are provided (seen in FIG. 31); the at least one twenty-fifth internal electrode is opposed to portions of the at least two twenty-sixth internal electrodes (inward two portions 414 as seen in FIG. 31) (seen in FIG. 31); and one of the at least two twenty-sixth internal electrodes is opposed to any two of a portion of the twenty-third internal electrode (leftmost portion 414 as seen in FIG. 31), a portion of the twenty-fourth internal electrode (rightmost portion 414 as seen in FIG. 31), a portion of a first of the at least one twenty-fifth internal electrode (leftward-inward portion 414 as seen in FIG. 31), and a portion of a second of the at least one twenty-fifth internal electrode (rightward-inward portion 414 as seen in FIG. 31) (seen in FIG. 31).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of JP2011040683 such that the plurality of internal electrodes provided in the second multilayer ceramic electronic component body include: a twenty-third internal electrode connected to the third external electrode; a twenty-fourth internal electrode on a same dielectric layer as the twenty-third internal electrode, connected to the fourth external electrode, spaced away from the twenty-third internal electrode by a predetermined interval; at least one twenty-fifth internal electrode on the same dielectric layer as the twenty-third internal electrode and the twenty-fourth internal electrode and spaced away from the twenty-third internal electrode and the twenty-fourth internal electrode by a predetermined interval; and at least two twenty-sixth internal electrodes on a dielectric layer different from the dielectric layer on which the twenty-third internal electrode and the twenty-fourth internal electrode are provided; the at least one twenty-fifth internal electrode is opposed to portions of the at least two twenty-sixth internal electrodes; and one of the at least two twenty-sixth internal electrodes is opposed to any two of a portion of the twenty-third internal electrode, a portion of the twenty-fourth internal electrode, a portion of a first of the at least one twenty-fifth internal electrode, and a portion of a second of the at least one twenty-fifth internal electrode, which is a known equivalent to a stacked capacitor, i.e. a multilayer capacitor, as taught by McConnell '397, and thus the combination amounts to a mere substitution of one known element (a stacked capacitor with alternately stacked internal electrodes) for another known equivalent element (a stacked capacitor with the internal electrode configuration of McConnell '397: FIG. 31) resulting in the predictable result of functioning as a capacitor in a stack ([0128]).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011040683 in view of An et al (US 20150170842 and hereinafter An ‘842).
	In regards to claim 3, JP2011040683 fails to explicitly disclose wherein the plurality of internal electrodes provided in the first multilayer ceramic electronic component body include: an eleventh internal electrode connected to the first external electrode; a twelfth internal electrode on a dielectric layer different from a dielectric layer on which the eleventh internal electrode is provided, and connected to the second external electrode; at least one thirteenth internal electrode on the same dielectric layer as the eleventh internal electrode and spaced away from the eleventh internal electrode by a predetermined interval; and at least two fourteenth internal electrodes on the same dielectric layer as the twelfth internal electrode and spaced away from the twelfth internal electrode by a predetermined interval; the at least one thirteenth internal electrode is opposed to any two of a portion of the twelfth internal electrode, and portions of the at least two fourteenth internal electrodes; and one of the at least two fourteenth internal electrodes is opposed to any two of a portion of the eleventh internal electrode, a portion of a first of the at least one thirteenth internal electrode and a portion of a second of the at least one thirteenth internal electrode.
	An '842 discloses wherein the plurality of internal electrodes (121, 122, 123, 125 & 126 - FIG. 3; [0036], [0062]) provided in a multilayer ceramic electronic component body (110 - FIG. 3; [0036]) include: an eleventh internal electrode (121 - FIG. 3; [0036]) connected to the first external electrode (131 - FIG. 3; [0036]); a twelfth internal electrode (126 - FIG. 3; [0062]) on a dielectric layer (111 - FIG. 3; [0036]) different from a dielectric layer on which the eleventh internal electrode is provided (seen in FIG. 3), and connected to the second external electrode (132 - FIG. 3; [0036]); at least one thirteenth internal electrode (122 - FIG. 3; [0036]) on the same dielectric layer as the eleventh internal electrode and spaced away from the eleventh internal electrode by a predetermined interval (seen in FIG. 3); and at least two fourteenth internal electrodes (123 & 125 - FIG. 3; [0036] & [0062]) on the same dielectric layer as the twelfth internal electrode and spaced away from the twelfth internal electrode by a predetermined interval (seen in FIG. 3); the at least one thirteenth internal electrode is opposed to any two of a portion of the twelfth internal electrode, and portions of the at least two fourteenth internal electrodes (seen in FIG. 3); and one of the at least two fourteenth internal electrodes is opposed to any two of a portion of the eleventh internal electrode, a portion of a first of the at least one thirteenth internal electrode and a portion of a second of the at least one thirteenth internal electrode (seen in FIG. 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of JP2011040683 such that the plurality of internal electrodes provided in the first multilayer ceramic electronic component body include: an eleventh internal electrode connected to the first external electrode; a twelfth internal electrode on a dielectric layer different from a dielectric layer on which the eleventh internal electrode is provided, and connected to the second external electrode; at least one thirteenth internal electrode on the same dielectric layer as the eleventh internal electrode and spaced away from the eleventh internal electrode by a predetermined interval; and at least two fourteenth internal electrodes on the same dielectric layer as the twelfth internal electrode and spaced away from the twelfth internal electrode by a predetermined interval; the at least one thirteenth internal electrode is opposed to any two of a portion of the twelfth internal electrode, and portions of the at least two fourteenth internal electrodes; and one of the at least two fourteenth internal electrodes is opposed to any two of a portion of the eleventh internal electrode, a portion of a first of the at least one thirteenth internal electrode and a portion of a second of the at least one thirteenth internal electrode, which is a known equivalent to a stacked capacitor, i.e. a multilayer capacitor, as taught by An '842, and thus the combination amounts to a mere substitution of one known element (a stacked capacitor with alternately stacked internal electrodes) for another known equivalent element (a stacked capacitor with the internal electrode configuration of An '842: FIG. 3) resulting in the predictable result of functioning as a multilayer ceramic capacitor having high voltage and low capacitance characteristics ([0008]).

	In regards to claim 6, JP2011040683 fails to explicitly disclose wherein the plurality of internal electrodes provided in the second multilayer ceramic electronic component body include: a fifteenth internal electrode connected to the third external electrode; a sixteenth internal electrode on a dielectric layer different from a dielectric layer, on which the fifteenth internal electrode is provided, and connected to the fourth external electrode; at least one seventeenth internal electrode on the same dielectric layer as the fifteenth internal electrode and spaced away from the fifteenth internal electrode by a predetermined interval; and at least two eighteenth internal electrode on the same dielectric layer as the sixteenth internal electrode and spaced away from the sixteenth internal electrode by a predetermined interval; the seventeenth internal electrode is opposed to any two of a portion of the sixteenth internal electrode, and portions of the at least two eighteenth internal electrodes; and one of the at least two eighteenth internal electrodes is opposed to any two of a portion of the fifteenth internal electrode, a portion of a first of the at least one seventeenth internal electrode, and a portion of a second of the at least one seventeenth internal electrode.
	An '842 discloses wherein the plurality of internal electrodes (121, 122, 123, 125 & 126 - FIG. 3; [0036], [0062]) provided in a multilayer ceramic electronic component body (110 - FIG. 3; [0036]) include: a fifteenth internal electrode (121 - FIG. 3; [0036]) connected to the third external electrode (131 - FIG. 3; [0036]); a sixteenth internal electrode (126 - FIG. 3; [0062]) on a dielectric layer (111 - FIG. 3; [0036]) different from a dielectric layer on which the fifteenth internal electrode is provided (seen in FIG. 3), and connected to the fourth external electrode (132 - FIG. 3; [0036]); at least one seventeenth internal electrode (122 - FIG. 3; [0036]) on the same dielectric layer as the fifteenth internal electrode and spaced away from the fifteenth internal electrode by a predetermined interval (seen in FIG. 3); and at least two eighteenth internal electrodes (123 & 125 - FIG. 3; [0036] & [0062]) on the same dielectric layer as the sixteenth internal electrode and spaced away from the sixteenth internal electrode by a predetermined interval (seen in FIG. 3); the seventeenth internal electrode is opposed to any two of a portion of the sixteenth internal electrode, and portions of the at least two eighteenth internal electrodes (seen in FIG. 3); and one of the at least two eighteenth internal electrodes is opposed to any two of a portion of the fifteenth internal electrode, a portion of a first of the at least one seventeenth internal electrode, and a portion of a second of the at least one seventeenth internal electrode (seen in FIG. 3).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of JP2011040683 such that the plurality of internal electrodes provided in the second multilayer ceramic electronic component body include: a fifteenth internal electrode connected to the third external electrode; a sixteenth internal electrode on a dielectric layer different from a dielectric layer on which the fifteenth internal electrode is provided, and connected to the fourth external electrode; at least one seventeenth internal electrode on the same dielectric layer as the fifteenth internal electrode and spaced away from the fifteenth internal electrode by a predetermined interval; and at least two eighteenth internal electrodes on the same dielectric layer as the sixteenth internal electrode and spaced away from the sixteenth internal electrode by a predetermined interval; the seventeenth internal electrode is opposed to any two of a portion of the sixteenth internal electrode, and portions of the at least two eighteenth internal electrodes; and one of the at least two eighteenth internal electrodes is opposed to any two of a portion of the fifteenth internal electrode, a portion of a first of the at least one seventeenth internal electrode, and a portion of a second of the at least one seventeenth internal electrode, which is a known equivalent to a stacked capacitor, i.e. a multilayer capacitor, as taught by An '842, and thus the combination amounts to a mere substitution of one known element (a stacked capacitor with alternately stacked internal electrodes) for another known equivalent element (a stacked capacitor with the internal electrode configuration of An '842: FIG. 3) resulting in the predictable result of functioning as a multilayer ceramic capacitor having high voltage and low capacitance characteristics ([0008]).

Claims 8-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011040683 in view of Hattori et al (US 20170339792 and hereinafter Hattori ‘792).
	In regards to claim 8, JP2011040683 fails to explicitly disclose wherein the insulator is disposed such that the first main surface or the second main surface of the first multilayer ceramic electronic component body contacts a first main surface of the insulator and such that the third main surface or the fourth main surface of the second multilayer ceramic electronic component body contacts a second main surface of the insulator.
	Hattori '792 discloses the lamination direction (Y as defined in FIG. 7B) being the direction in which the second multilayer ceramic electronic component body is positioned with respect to the first ceramic electronic component body (seen in FIG. 7B). Thus, JP2011040683 as modified by Hattori '792 discloses wherein the insulator is disposed such that the first main surface or the second main surface of the first multilayer ceramic electronic component body (JP2011040683: surfaces of upward-leftward 2 opposing each other in x direction) contacts a first main surface of the insulator (surface of 10 opposing the visible surface of 10 in the x direction as seen in FIG. 1) and such that the third main surface or the fourth main surface of the second multilayer ceramic electronic component body (surfaces of downward-rightward 2 opposing each other in x direction) contacts a second main surface of the insulator (visible surface of 10 perpendicular to the x direction as seen in FIG. 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2011040683 such that the lamination direction is the direction in which the second multilayer ceramic electronic component body is positioned with respect to the first ceramic electronic component body and therefore such that the insulator is disposed such that the first main surface or the second main surface of the first multilayer ceramic electronic component body contacts the first main surface of the insulator and such that the third main surface or the fourth main surface of the second multilayer ceramic electronic component body contacts the second main surface of the insulator, as taught by Hattori '792, in order for the two capacitors to mutually amplify vibration in the surrounding region and to increase vibration in the direction in which the second multilayer ceramic electronic component body is positioned with respect to the first ceramic electronic component body (FIG. 7B: [0123] & [0124]).

	In regards to claim 9, JP2011040683 fails to explicitly disclose wherein the insulator is disposed such that the first side surface or the second side surface of the first multilayer ceramic electronic component body contacts a first main surface of the insulator and such that the third side surface or the fourth side surface of the second multilayer ceramic electronic component body contacts a second main surface of the insulator.
	Hattori '792 discloses the lamination direction (Z as defined in FIG. 7A) being the direction orthogonal to the direction in which the second multilayer ceramic electronic component body is positioned with respect to the first ceramic electronic component body (seen in FIG. 7A). Thus, JP2011040683 as modified by Hattori '792 discloses wherein the insulator is disposed such that the first side surface or the second side surface of the first multilayer ceramic electronic component body (JP2011040683: surfaces of upward-leftward 2 opposing each other in x direction) contacts the first main surface of the insulator (surface of 10 opposing the visible surface of 10 in the x direction as seen in FIG. 1) and such that the third side surface or the fourth side surface of the second multilayer ceramic electronic component body (surfaces of downward-rightward 2 opposing each other in x direction) contacts the second main surface of the insulator (visible surface of 10 perpendicular to the x direction as seen in FIG. 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2011040683 such that the lamination direction is the direction orthogonal to the direction in which the second multilayer ceramic electronic component body is positioned with respect to the first ceramic electronic component body and therefore such that the insulator is disposed such that the first side surface or the second side surface of the first multilayer ceramic electronic component body contacts the first main surface of the insulator and such that the third side surface or the fourth side surface of the second multilayer ceramic electronic component body contacts the second main surface of the insulator, as taught by Hattori '792, in order for the two capacitors to mutually amplify vibration in the surrounding region and for the vibration in the direction in which the second multilayer ceramic electronic component body is positioned with respect to the first ceramic electronic component body to be relatively small (FIG. 7A: [0121] & [0122]).

	In regards to claim 19, JP2011040683 further discloses wherein each of the first and second multilayer ceramic electronic component bodies defines and functions as a capacitor (described in [0019]). JP2011040683 fails to explicitly disclose the plurality of laminated dielectric layers of each of the first and second multilayer ceramic electronic component bodies include at least one of BaTiO3, CaTiO3, SrTiO3, and CaZrO3.
	Hattori '792 discloses the plurality of laminated dielectric layers (12 - FIG. 2; [0100]) of each of the first and second multilayer ceramic electronic component bodies (10 - FIG. 7B; [0109]) include at least one of BaTiO3, CaTiO3, SrTiO3, and CaZrO3 (described in [0094] & [0096]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2011040683 such that the plurality of laminated dielectric layers of each of the first and second multilayer ceramic electronic component bodies include at least one of BaTiO3, CaTiO3, SrTiO3, and CaZrO3, as taught by Hattori '792, in order for the dielectric layer to have high-permittivity ([0096]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JP2011040683 in view of McConnell et al (US 20140160624 and hereinafter Hattori ‘624).
	In regards to claim 12, JP2011040683 fails to explicitly disclose wherein the first metal terminal and the second metal terminal are lead wires; a first mounting portion extends on an extension line of a first extended portion; and a second mounting portion extends on an extension line of a second extended portion.
	McConnel '624 discloses wherein the first metal terminal (upward 20 as seen in FIG. 12; [0039]) and the second metal terminal (downward 20 as seen in FIG. 12; [0039]) are lead wires (described in [0039]); a first mounting portion (leftward portion of upward 20 as seen in FIG. 12) extends on an extension line of a first extended portion (portion of upward 20 leftward from MLCC 18 as seen in FIG. 12) (seen in FIG. 12); and a second mounting portion extends on an extension line of a second extended portion (portion of downward 20 leftward from MLCC 18 as seen in FIG. 12) (seen in FIG. 12).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of JP2011040683 such that the first metal terminal and the second metal terminal are lead wires; a first mounting portion extends on an extension line of a first extended portion; and a second mounting portion extends on an extension line of a second extended portion, as taught by McConnel '624, in order for the capacitor to have the ability to absorb expansion and contraction associated with exposure to extreme temperatures during processing or in the environment in which the device may operate ([0035]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP2011040683 in view of Hidaka et al (US 20050128678 and hereinafter Hidaka ‘678).
	In regards to claim 18, JP2011040683 fails to explicitly disclose wherein a dimension in a length direction of the multilayer ceramic electronic component is in a range from about 1 mm to about 15 mm, a dimension in a thickness direction of the multilayer ceramic electronic component is in a range from about 2 mm to about 15 mm, and a dimension in a width direction of the multilayer ceramic electronic component is in a range from about 1 mm to about 15 mm.
	Hidaka '678 discloses wherein a dimension in a length direction (P1 - [0013]) of the multilayer ceramic electronic component (seen in FIG. 4A-4C) is in a range from about 1 mm to about 15 mm (described in [0013], noting P1 being in the range of 3.2 mm to 7.1 mm), a dimension in a thickness direction (P2 - [0013]) of the multilayer ceramic electronic component is in a range from about 2 mm to about 15 mm (described in [0013], noting P2 being in the range of 2.5 mm to 6.3 mm), and a dimension in a width direction (P3 - [0013]) of the multilayer ceramic electronic component is in a range from about 1 mm to about 15 mm (described in [0013], noting P3 being in the range of 1.5 mm to 2.4 mm).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of JP2011040683 such that a dimension in a length direction of the multilayer ceramic electronic component is in a range from about 1 mm to about 15 mm, a dimension in a thickness direction of the multilayer ceramic electronic component is in a range from about 2 mm to about 15 mm, and a dimension in a width direction of the multilayer ceramic electronic component is in a range from about 1 mm to about 15 mm, as taught by Hidaka '678, in order to realize miniaturization, high-density mounting, and improvement of endurance, simultaneously ([0012]).
	Furthermore, it would have been an obvious matter of design choice to construct the multilayer ceramic electronic component of JP2011040683 with the dimensions of Hidaka '678, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP2011040683 in view of Nishisaka et al (US 20130201601 and hereinafter Nishisaka ‘601).
	In regards to claim 20, JP2011040683 fails to explicitly disclose wherein each of the first and second multilayer ceramic electronic component bodies defines and functions as a ceramic piezoelectric element; and the plurality of laminated dielectric layers of each of the first and second multilayer ceramic electronic component bodies include a lead titanate zirconate-based ceramic material.
	Nishisaka '601 discloses a multilayer ceramic electronic component body (described as ceramic body in [0171]) defined and functions as a ceramic piezoelectric element (described in [0171]); and the plurality of laminated dielectric layers (layers of body 10 between internal electrodes 11 & 12 as seen in FIG. 3 and described in [0059]) of the multilayer ceramic electronic component body include a lead titanate zirconate-based ceramic material (described in [0171]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the multilayer ceramic electronic component of JP2011040683 such that each of the first and second multilayer ceramic electronic component bodies defines and functions as a ceramic piezoelectric element; and the plurality of laminated dielectric layers of each of the first and second multilayer ceramic electronic component bodies include a lead titanate zirconate-based ceramic material, as taught by Nishiskaka '601, in order for the ceramic electronic component to function as a piezo-ceramic element ([0171]). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130146347 – FIGs. 15 & 16
US 20130016488 – FIG. 3
US 20090147440 – FIG. 3d
	US 20060158825 – FIG. 1(a)
	US 20130100576 – FIG. 6
	US 20180182553 – FIG. 9
	US 20100053842 – FIGs. 22 & 23
	US 20140002952 – FIG. 10 and [0087]
US 20140293500 – FIGs. 2 & 7
US 20110075318 – [0033] & [0034]
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M DUBUISSON/Examiner, Art Unit 2848   

/David M Sinclair/Primary Examiner, Art Unit 2848